Title: August 6. 1796. Saturday.
From: Adams, John
To: 


       Billings and Bass off by Day for Seaweed. Twin oxen sent to be shod.
       Omnium Rerum Domina, Virtus. Virtue is The Mistress of all Things. Virtue is The Master of all Things. Therefore a Nation that should never do wrong must necessarily govern the World. The Might of Virtue, The Power of Virtue is not a very common Topick, not so common as it should be.
       
       Bass and Billings brought another Load of Seaweed in the Evening for the Swine. Sullivan Lothrop went home. Mrs. A. paid him 15 dollars. Mr. Flynt called at Evening. Tomorrow is the last Sunday of his Engagement at Milton. He then goes a Journey for 3 Weeks after which he returns. Mr. Whitcomb supplies Us in the mean time. Rode up to the burnt Swamp.
      